
	

114 S3123 IS: United Kingdom Trade Continuity Act
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3123
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Mr. Lee (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for the continuation with respect to the United Kingdom of existing commercial
			 agreements between the United States and the European Union, to encourage
			 the President to expeditiously negotiate a new comprehensive bilateral
			 trade agreement with the United Kingdom, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the United Kingdom Trade Continuity Act.
		2.Findings; sense of Congress
 (a)FindingsCongress makes the following findings: (1)On June 23, 2016, the people of the United Kingdom voted in support of a referendum to leave the European Union.
 (2)The United States has a special and historic relationship with the United Kingdom that has enabled economic prosperity and security cooperation that greatly benefits both countries.
 (3)The United Kingdom is a great and important trading partner with the United States, with exports to the United Kingdom in 2015 totaling approximately $56,114,600,000 and imports to the United States totaling approximately $57,962,300,000.
 (4)It is in the national interest of both the United States and the United Kingdom to preserve and expand the special relationship between the 2 countries.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States supports the decision by the people of the United Kingdom to leave the European Union;
 (2)the United States should give the United Kingdom the assurance that the special relationship between the United States and the United Kingdom will not be adversely affected by a lapse in or confusion about trade rules with the United States;
 (3)it is vital to reassure trading markets, businesses, and consumers of the commitment of the United States to continue without interruption the close and mutually beneficial trade partnership between the United States and the United Kingdom; and
 (4)the market access provided to financial institutions based in the United States and the United Kingdom through passporting rights should be supported by equivalent forms of market access before the United Kingdom exits the European Union.
				3.Continuation of existing commercial agreements
 (a)In generalThe United States shall continue to comply with the terms of all commercial agreements between the United States and the European Union that govern commerce between the United States and the United Kingdom as of the date of the enactment of this Act to the same extent as if the United Kingdom were still a member of the European Union, unless such an agreement specifically provides otherwise, until a new comprehensive agreement between the United States and the United Kingdom is negotiated and enters into force.
 (b)Required actionsThe President shall expeditiously take such measures as are necessary, in coordination with Congress, to ensure that the United States is able to fulfill the requirement under subsection (a).
			4.Negotiation and ratification of a United States–United Kingdom trade agreement
 (a)Sense of CongressIt is the sense of Congress that— (1)not later than 30 days after the date of the enactment of this Act, the President should initiate negotiations with the United Kingdom with the goal of reaching a final comprehensive bilateral trade agreement by the date that is one year after such date of enactment; and
 (2)the President should make every effort to negotiate such an agreement expeditiously. (b)Expedited proceduresThe expedited procedures provided for under section 151 of the Trade Act of 1974 (19 U.S.C. 2191) shall apply to a bill to implement a comprehensive bilateral trade agreement with the United Kingdom negotiated under subsection (a) to the same extent as such procedures apply to an implementing bill under section 103(b)(3) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202(b)(3)).
 (c)ConsultationsThe President shall frequently update the Committee on Finance and the Committee on Foreign Relations of the Senate and the Committee on Ways and Means and the Committee on Foreign Affairs of the House of Representatives on the progress made in negotiating a comprehensive bilateral trade agreement with the United Kingdom under subsection (a).
			
